[ Exhibit 99.1 Raptor Pharmaceutical Announces At-the-Market Common Stock Sales Program Novato, California, April 30, 2012 – Raptor Pharmaceutical Corp. (“Raptor” or the “Company”) (NASDAQ: RPTP), today announced that it has entered into an "At-the-Market" ("ATM") Sales Agreement, dated April 30, 2012, with Cowen and Company, LLC (“Cowen”), under which Raptor may, at its discretion, sell its common stock with a sales value of up to a maximum of $40 million through ATM sales on the NASDAQ Stock Market. Cowen will act as sole sales agent for any sales made under the ATM. The common stock will be sold at prevailing market prices at the time of the sale of common stock, and, as a result, prices may vary. The ATM places no restrictions on Raptor’s ability to enter into and consummate other equity and debt financing transactions. Raptor currently intends to use proceeds from any sales from the ATM program to support general corporate purposes, including the commercial launch of RP103, Raptor’s proprietary, delayed-release cysteamine bitartrate formulation, for the potential treatment of nephropathic cystinosis, and continued clinical development for this same compound in non-alcoholic steatohepatitis (“NASH”) and Huntington’s Disease. This ATM will provide Raptor with additional strategic leverage and financial flexibility as the Company prepares for the commercial launch of RP103. Sales in the ATM offering would be made pursuant to the prospectus supplement dated April 30, 2012, which supplements Raptor's prospectus dated January 27, 2012, filed as part of the shelf registration statement that was declared effective by the Securities and Exchange Commission (“SEC”) on February 3, 2012. For more complete information about Raptor’s ATM offering, you are encouraged to read the prospectus in Raptor's January 27, 2012 shelf registration statement on Form S-3, the April 30, 2012 prospectus supplement, and other documents Raptor has filed with the SEC.Copies of the prospectus supplement and accompanying prospectus relating to the offering may be obtained, when available, from Cowen and Company, LLC (c/o Broadridge Financial Services, 1155 Long Island Avenue, Edgewood, NY, 11717, Attn: Prospectus Department, Phone: 631-274-2806, Fax: 631-254-7140). An electronic copy of the prospectus supplement and accompanying relating to the offering is available on the website of the Securities and
